Interlocutory judgment of the Supreme Court, Westchester Comity, dated July 10, 1967, affirmed insofar as appealed from, with one bill of costs to plaintiff jointly against defendants who filed separate briefs and with one bill of costs to defendants Baer and Haeger against defendant Acme. . No opinion. Appeals from order of said court dated May 5,1967 dismissed, without costs. No appeal lies from an order denying a motion (1) for a new trial, made on the trial minutes, or (2) to set aside a determination in favor of a plaintiff upon a trial limited to the issues of liability or for judgment notwithstanding such determination pursuant to CPLR 4404 (Fortgang v. Chase Manhattan Bank, 29 A D 2d 41). The provisions in the order (1) granting defendants Baer and Haeger judgment over against defendant Acme and (2) directing that trial proceed on the issue of damages are reiterated in the interlocutory judgment and were considered on the appeal from said judgment; accordingly, the appeals from those portions of the order are academic. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.